297 S.W.3d 135 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Paula A. SMITH, Defendant/Appellant.
No. ED 92398.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
*136 Nancy A. McKerrow, Columbia, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Paula A. Smith (Defendant) appeals from the trial court's amended sentence and judgment (judgment) imposed after a jury found her guilty of one count of second-degree assault, in violation of Section 565.060, two counts of forcible sodomy, in violation of Section 566.060, and three counts of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant to a total of thirteen years' imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).